UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6151



WILLIAM ALLEN LEGG,

                                            Plaintiff - Appellant,

          versus


ARCHIE GEE, Warden; ASSISTANT WARDEN SPANGLER;
FERNINAND MASSARI, Doctor; KRIPPA KASHYAP,
Doctor; RICHARD CRAIG, Doctor; ROY SWANSON,
Lieutenant; HILLARY JOHNSON, Sergeant; ALL
LISTED DEFENDANTS IN ORIGINAL SUIT 1998; ALL
NEW OR FOUND OUT DEFENDANTS IN THIS SUIT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
99-3860-DKC)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Allen Legg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Allen Legg, a Maryland inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915(e) (West Supp. 1999).   We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Legg v. Gee, No. CA-

99-3860-DKC (D. Md. Jan. 12, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2